UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-6938



JAMES EDWARD WILLIAMS,

                                              Plaintiff - Appellant,

          versus


F. H. BASSETT, III, Doctor at Central Prison;
M. CURZAN, Doctor at Central Prison; M. SUMA,
Doctor at Central Prison; DOCTOR SAMIDI;
DOCTOR UMESI,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:05-ct-00539-FL)


Submitted:   December 21, 2006             Decided:   January 3, 2007


Before NIEMEYER, WILLIAMS and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Edward Williams appeals the district court’s order

denying his motion for reconsideration of the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Williams v. Umesi, No. 5:05-ct-00539-FL (E.D.N.C. Apr. 7,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -